Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a certain prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding to challenge a prison disciplinary determination. The Attorney General has advised this Court that said determination has been administratively reversed, all references thereto expunged from petitioner’s institutional record and the mandatory surcharge refunded to petitioner’s account. Accordingly, petitioner has received all the relief to which he is entitled and the petition must be dismissed as moot (see Matter of Hughes v Venettozzi, 117 AD3d 1248, 1248-1249 [2014]; Matter of Rafi v Prack, 116 AD3d 1324, 1325 [2014]).
Peters, PJ., McCarthy, Garry, Lynch and Clark, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.